Citation Nr: 1513658	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  10-21 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right wrist and elbow disability.

4.  Entitlement to higher ratings following the award of service connection for service-connected lumbar strain, including an initial rating excess of 10 percent from June 6, 2008; a rating in excess of 20 percent from August 17, 2010 to September 1, 2011; and a rating in excess of 40 percent from September 2, 2011.  



REPRESENTATION

Appellant represented by:	Deana Adamson, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from August to December 1994, and from February 2006 to April 2007.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO, inter alia, granted service connection and assigned an initial 10 percent rating for lumbar strain, effective June 6, 2008; but denied service connection for disabilities involving the right knee, right shoulder, and right elbow and wrist (characterized as medial epicondylitis).  In June 2009, the Veteran filed a notice of disagreement (NOD).  The RO-the agency of original jurisdiction (AOJ) in this case-issued a statement of the case (SOC) in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in December 2010, the Veteran withdrew his Board hearing request.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for lumbar strain, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the AOJ has granted higher ratings for the lumbar spine disability during the pendency of the appeal-20 percent effective August 2010 and 40 percent effective September 2011-inasmuch as higher ratings for the lumbar spine disability are available both before and after those periods, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the matter involving evaluation of lumbar spine disability to encompass the staged ratings assigned, as reflected on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic files located on the Veterans Benefit Management System (VBMS) and Virtual VA that have been reviewed in connection with the appeal.  A March 2015 review of the documents in the Virtual VA file reveals VA outpatient treatment records which were considered in a November 2014 supplemental statement of the case (SSOC).  A review of the Veteran's VBMS file reveals a copy of the Veteran's DD Form 214 for his second period of service; otherwise, the documents in VBMS are duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.  

As a final preliminary matter, the Board notes that, while the Veteran was previously was represented by private attorney Ashley Crouch, in November 2013, the Veteran granted a power-of-attorney in favor of private attorney Deana Adamson with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.

For the reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

At the outset, the Board notes that there appears to be outstanding evidence that is potentially relevant to all claims on appeal.  In January 2014, the Veteran's current attorney submitted a statement requesting a copy of the claims file, including a copy of the Veteran's Social Security Disability file "if contained in the claims file."  The Veteran's attorney did not indicate when the Veteran was awarded disability benefits from the Social Security Administration (SSA) or for what disability any such benefits have been awarded, and there record does not otherwise reflect this information.  Nonetheless, the attorney's statement triggers VA's duty to obtain any such records.  While SSA records are not controlling in VA claims, here, such records-the date of which are unknown-may be relevant to the service connection and higher rating claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the AOJ should undertake appropriate action to obtain such records on remand.

Also, to ensure that all due process requirements are met, and the record is complete, while these matters are on remand, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

As for other development warranted, the Board notes that, pertinent to evaluation of his service-connected lumbar spine disability, the last VA examination of the Veteran's lumbar spine was conducted four years ago, in September 2011, and the Veteran has asserted that his back disability has worsened (see February 2014 attorney statement).  Hence, the Board determines that a more contemporaneous examination-to obtain findings responsive to applicable rating criteria and rating considerations-is needed to fairly evaluate the lumbar spine disability.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  Given the staged ratings assigned for this disability following the award of service connection, comment from the examiner as to the levels of severity of the disability since the June 6, 2008 effective date of the award of service connection would be helpful.

The Board further finds that additional medical opinions are needed with respect to the Veteran's claimed right knee, right shoulder, and right wrist/elbow disabilities.  

The Veteran has asserted that his current right knee, shoulder, and wrist/elbow disabilities were incurred during service and have been manifested by pain since that time.  He attributes his right knee and shoulder disabilities to a fall he incurred on a confidence course during service in June 2006.  In this regard, the Board notes that service treatment records (STRs) show the Veteran complained of low back and bilateral knee problems following the in-service fall.  While the STRs do not document any contemporaneous complaints of right shoulder pain or involvement following the June 2006 injury, the Veteran has reported having right shoulder pain since the injury.  See VA outpatient treatment records dated June and September 2009.  

The Veteran has attributed his right wrist and elbow disabilities to complaints and treatment he received during both periods of service.  In this regard, an October 1994 STR shows he complained of right arm pain that was incurred while lifting furniture and was diagnosed as a pulled flexor muscle, while a March 2007 STR shows he complained of right hand numbness that had persisted for two weeks and was diagnosed as medial epicondylitis.  

In October 2011, a VA physician examined the Veteran and opined that there is insufficient objective evidence to find that the current right knee condition is at least as likely as not related to military service.  However, as it does not appear that the examiner considered all pertinent medical and lay evidence of record, the AOJ should arrange to obtain further medical opinion with respect to this claim.  In rendering the requested opinion following review of the record-to include any additional evidence received-the VA examiner must specifically consider and discuss the March 2007 questionnaire and progress note which documents the Veteran's report of having bilateral knee pain since the June 2006 fall on the confidence course (which involved his feet getting caught and him twisting as he fell); an October 2009 VA outpatient treatment record which reflects that the Veteran reported that he landed on his knees after the in-service fall; and the Veteran's consistent report of injuring his knees during the in-service fall and bilateral knee pain since that time (which he is competent to report).  

As for the right shoulder, in May 2009 and October 2011, VA physicians opined that it is less likely than not that the Veteran's current right shoulder disability (diagnosed as right shoulder strain at the May 2009 examination) was caused by his military service, citing to the lack of objective evidence of right shoulder pain or treatment in the service records.  However, the physician did not clearly consider all lay evidence of record, including the Veteran's report that his right shoulder disability was incurred as a result of the fall on the confidence course, and that he has had continued pain since that time (again, which he is competent to assert).  Therefore, an additional medical opinion is also needed with respect to the right shoulder.  

Finally, with respect to the right wrist/elbow, the October 2011 VA examiner also opined that the Veteran' right wrist and elbow disability, which was diagnosed as right ulnar neuropathy at that examination, was less likely than not caused by his miliary service, noting the lack of objective evidence during service.  Again, however, it is not clear the VA examiner considered all relevant evidence in this case, in particular, the October 1994 and March 2007 STRs, which show treatment for and diagnosis of a pulled right flexor muscle and medial epicondylitis, respectively.  Given this deficiency, the Board concludes that an additional medical opinion is also needed with respect to the right wrist/elbow disability. 

Once VA undertakes effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Notably, the record does not otherwise include adequate medical opinion evidence to resolve the right knee, right shoulder, or right wrist/elbow claims.  The Board notes that the record includes an August 2010 independent medical opinion which Dr. R.M.T. purports to provide positive etiology opinion as to the relationship between the claimed disabilities and the Veteran's military service; however, no rationale for the opinion was provided.  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  In evaluating the Veteran's service-connected lumbar spine disability, the AOJ's adjudication should include continued consideration of whether any, or any further, staged rating of the Veteran's disability, pursuant to Fenderson, supra, is warranted.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Request from SSA all records related to the Veteran's claim for disability benefits, to include copies of all decisions or adjudications, and the medical evidence underlying those determinations.  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. 

All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Arrange to obtain addendum opinions from the physician who evaluated the Veteran in October 2011, with respect to his claimed right knee, right shoulder, and right wrist/elbow disabilities.

If that physician is unavailable, document that fact in the record, and arrange to obtain medical opinions from another, appropriate physician (based on review of the claims file, if possible).  If another examination of the Veteran is deemed medically necessary to provide the requested opinion, such examination should be scheduled.

The contents of the entire claims file (paper and electronic) to include complete copy of this REMAND, must be made available to the designated individual, and the report should include discussion of the Veteran's documented medical history and assertions.

Right Knee - For each currently diagnosed disability, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability results from injury or disease incurred or aggravated in service, to specifically include the June 2006 fall on the confidence course during service. 

In providing this opinion, the examiner must consider all pertinent lay and medical evidence of record, including the March 2007 STRs that show the Veteran complained of bilateral knee problems following the in-service fall.  The examiner must also consider and discuss the Veteran's competent assertions as to continuity of right knee symptoms since service.  

Right Shoulder - For each currently diagnosed disability, the examiner should opine whether it is at least as likely as not that the disability results from injury or disease incurred or aggravated in service, to specifically include the June 2006 fall on the confidence course during service. 

In providing this opinion, the examiner must consider all pertinent lay and medical evidence of record, including the Veteran's assertion that he injured his right shoulder during the June 2006 in-service injury (noting that the lack of objective evidence showing treatment or complaints of right shoulder pain during after service does not, in and of itself, render the Veteran's report of such incredible), and his competent assertions as to continuity of right shoulder symptoms since service.  

Right Wrist/ Elbow - For each currently diagnosed disability, the examiner should opine whether it is at least as likely as not that the disability resulted from injury or disease incurred or aggravated in service.  

In rendering this opinion, the examiner must consider the October 1994 STR that shows the Veteran complained of right arm pain that was incurred while lifting furniture and was diagnosed as a pulled flexor muscle, as well as the March 2007 STR that shows he complained of right hand numbness that had persisted for two weeks and was diagnosed as medial epicondylitis.  

If the examiner finds reason to question the Veteran's assertions in any regard, he or she should clearly so state, and explain why.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After records and/or responses received have been associated with the claims file, arrange for the Veteran to undergo VA spine examination by an appropriate medical professional.

The contents of the entire claims file (paper and electronic) must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly indicate whether the Veteran has neurological manifestations of lumbar spine disability.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

Further, based on current examination results, and the Veteran's documented medical history and assertions, the examiner should also clearly indicate whether, at any point(s) since the June 6, 2008 effective date of the award of service connection, the record reflects any change(s) in the severity of the Veteran's lumbar spine disability and, if so, the approximate date(s) of any such change(s), and the severity of the disability as of each date.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority (to include continued consideration of whether, or any further, staged of the lumbar spine disability.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations and considers all evidence added into the record since the November 2014 SSOC, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



